

116 HR 1957 IH: Veterans Infertility Treatment Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1957IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide coverage for infertility treatment and standard fertility preservation services, and for other purposes.1.Short titleThis Act may be cited as the Veterans Infertility Treatment Act of 2021. 2.Infertility treatments for veterans(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1720K.Infertility treatment and standard fertility preservation services(a)Treatment and services(1)In furnishing medical services under this chapter, the Secretary shall furnish infertility treatments (including through the use of assisted reproductive technology), standard fertility preservation services, or both, to a covered veteran or a partner of a covered veteran, if the veteran and the partner of the veteran apply jointly for such treatments or services, or both, through a process prescribed by the Secretary.(2)In the case of in vitro fertilization treatment furnished under paragraph (1), the Secretary may furnish not more than three completed cycles that result in live birth or six attempted cycles of in vitro fertilization, whichever occurs first, to an individual under such paragraph.(3)The Secretary may furnish in vitro ferilization treatment under paragraph (1) using donated gametes or embryos.(b)Rule of constructionNothing in this section shall be construed to require the Secretary to furnish maternity care to a covered veteran or partner of a covered veteran, in addition to what is otherwise required by section 1786 of this title or other provisions of law.(c)DefinitionsIn this section:(1)The term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are handled when clinically appropriate.(2)The term covered veteran means a veteran who—(A)has infertility; and(B)is enrolled in the system of annual patient enrollment established under section 1705(a) of this title.(3)The term infertility—(A)means a disease or condition characterized by—(i)the failure to conceive a pregnancy or to carry a pregnancy to live birth after one year of regular, unprotected sexual intercourse; or(ii)the inability of a person to reproduce either as an individual or with the partner of the individual; and(B)includes instances in which a person is at risk of being described in clauses (i) or (ii) of subparagraph (A), as determined by a licensed physician based on—(i)the medical, sexual, and reproductive history, age, physical findings, or diagnostic testing, or a combination thereof, of the person; or(ii)any planned medication therapy, surgery, radiation, chemotherapy, or other medical treatment.(4)The term partner, with respect to a veteran, means an individual selected by the veteran who agrees to share with the veteran the parental responsibilities with respect to any child born as a result of the use of any infertility treatment under this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1720J the following new item:1720K. Infertility treatment and standard fertility preservation services..3.Regulations on furnishing of infertility treatment by Department of Veterans Affairs(a)RegulationsNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out section 1720K of title 38, United States Code, as added by section 2.(b)Interim policiesDuring the period beginning 180 days after the date of the enactment of this Act and the date on which the regulations are prescribed under subsection (a), the Secretary shall ensure that fertility counseling and treatment furnished pursuant to section 234(a)(1) of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021 (division J of Public Law 116–260) or other provisions of law administered by the Secretary include the following elements:(1)The Secretary may furnish such counseling and treatment to the partner of a veteran covered by such provision without regard to whether the partner and veteran are married.(2)The Secretary may furnish such counseling and treatment using donated gametes or embryos.(c)Partner definedIn this section, the term partner has the meaning given that term in section 1720K of title 38, United States Code, as added by section 2.